DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 11, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 19 and 21 (as reference claims) of U.S. Patent No. 10,935,815 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because reference claims meet application claims as being anticipated or found obvious as detailed below.
Regarding claim 9, reference claims 15 and 21 claim: an eyewear control method (col.13 line 29 of ref.clm.15) for illuminating light emitting diodes (LEDs) (col.13 line 33 recite “to illuminate LEDs” of ref.clm.15) of an eyewear device (col.13 line 29 recites “for illuminate eyewear” of ref.clm.15) according to lighting schemes (col.14 lines 34-40 of ref.clm.21 recites “illuminating the LEDs in the support structure of the eyewear for a first predefined amount of time if the button is held for at least the predefined period of time and for a second predefined amount of time if the button is not held for at least the predefined period of time, wherein the first predefined amount of time and the second predefined amount of time are different”, where the lighting schemes differ in duration of illuminating the LEDs for a first predefined amount of time and a second predefined amount of time), the method comprising: monitoring a button on a support structure of the eyewear device (col.14 lines 30-31 of ref.clm.21); identifying a lighting scheme from a plurality of lighting schemes by comparing actuation of the button determining whether the button is held for at least a predefined period of time” of ref.clm.21 where the determining step is by way of how much time the button is held which make comparisons by determining if the actuated different periods of time the button is held by the user meets the first or second predefined period of time or not); and illuminating the LEDs of the eyewear device in accordance with the identified lighting scheme (col.14 lines 34-40 of ref.clm.21 recites “illuminating the LEDs in the support structure of the eyewear for a first predefined amount of time if the button is held for at least the predefined period of time and for a second predefined amount of time if the button is not held for at least the predefined period of time, wherein the first predefined amount of time and the second predefined amount of time are different”).
Regarding claim 11, reference claims 15 and 21 claim: the identifying is responsive to a duration of a press of the button (col.14 lines 32-33 recites “determining whether the button is held for at least a predefined period of time” of ref.clm.21 where the determining step is by way of how much time the button is held which make comparisons by determining if the actuated different periods of time the button is held by the user meets the first or second predefined period of time or not).
Regarding claim 13, reference claim 17 claims: retrieving, by a controller of the eyewear device, the lighting scheme from a memory of the eyewear device; wherien the illuminating comprises illuminating the LEDs in accordance with the retrieved lighting scheme (col.14 lines 5-9 recite “retrieving, by a controller of the electronic components, the lighting scheme from a memory device of the electronic components; and illuminating, by the controller, the LEDs in accordance with the retrieved lighting scheme”).
Regarding claim 14, reference claim 19 claims: receiving, by the eyewear device, a lighting scheme from a personal computing device remote from the eyewear device, the lighting scheme selected by the personal computing device; and storing the retrieved lighting scheme in a memory of the eyewear device (col.14 lines 16-21 recite “receiving, by the eyewear, a lighting scheme from a personal computing device remote from the eyewear, the lighting scheme selected by the personal computing device; and storing the retrieved lighting scheme in a memory device of the electronic components”, where the electronic components are claimed to be in a support structure of the eyewear as claimed in reference base claim 15 in col.13 lines 31-32).


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 19 and 21 (as reference claims) of U.S. Patent No. 10,935,815 B1 in view of PARSONS et al (US 2004/0114359 A1).  
Regarding claim 12, reference claim 15 does not claim: wherein the identifying is responsive to a predefined number of button presses.
PARSONS teaches in ¶0080, ¶0010, ¶s0070-0073 and ¶0077, pressing the pushbutton 50 in a manner of three rapid activations of the pushbutton 50 of a compact flashlight 10, is detected by a comparator 316 that signals the processor U1 to enter mode #3 among the plurality of different modes of operating LED 40.  
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the identifying a lighting scheme of the eyewear control method of reference claim 15 to include the step of detecting the three rapid activations of the pushbutton of a compact flashlight as taught by PARSONS et al in order to have the processor compare and enable operating the LED in a third mode among a plurality of different modes, thereby provide the user with user’s choice of a particular third mode of code blinking illumination to get visual attention from nearby observers.  


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 17, 19 and 21 (as reference claims) of U.S. Patent No. 10,935,815 B1 in view of LIN (US 2006/0007390 A1).  
Regarding claim 15, reference claim 15 does not claim: wherein the LEDs include red, green, and blue colored LEDs, and wherein the illuminating comprises illuminating the red, green and blue colored LEDs to illuminate the support structure according to the lighting scheme.
LIN teaches in ¶s0023-0024, LEDs (121R, 121G, 121B, 122R, 122G, 122B in Fig.3) comprising LEDs of three prime colors red, green and blue of an eyewear (120 in Figs.2-3) for the purpose of the eyewear to provide selective lighting of different light generating schemes of colored light therapy, leisure and fun. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the identifying a lighting scheme of the eyewear control method of reference claim 15 to include the LEDs of three prime colors red, green and blue of the eyewear as taught by LIN in order to provide to the user/wearer selective lighting of different light generating schemes of colored light therapy, leisure and fun.


Claim 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 21 (as reference claims) of U.S. Patent No. 10,935,815 B1 in view of SHIRATORI (US 9,977,265 B2).  
Regarding claim 16, reference claims 15 and 21 claim: cause an eyewear device to perform operations (col.13 line 29 of ref.clm.15 recites An eyewear control method for illuminate eyewear) comprising: monitoring a button on a support structure of the eyewear device (col.14 lines 30-31 of ref.clm.21); identifying a lighting scheme from a plurality of lighting schemes by comparing actuation of the button on the support structure of the eyewear device by a user to predefined actuations patterns associated with respective ones of the plurality of lighting schemes (col.14 lines 32-33 recites “determining whether the button is held for at least a predefined period of time” of ref.clm.21 where the determining step is by way of how much time the button is held which make comparisons by determining if the actuated different periods of time the button is held by the user meets the first or second predefined illuminating the LEDs in the support structure of the eyewear for a first predefined amount of time if the button is held for at least the predefined period of time and for a second predefined amount of time if the button is not held for at least the predefined period of time, wherein the first predefined amount of time and the second predefined amount of time are different”).
However, reference claim 15 does not claim: A non-transitory computer-readable storage medium storing executable instructions that, when executed by a controller.
SHIRATORI teaches in col.7 lines 28-54 and col.9 lines 37-48, a control module 70 incorporated in end piece 12a of the glasses type information terminal 1 in Fig.2A and being built from a processor, a computer program and firmware loaded with digital data, and including a data storage unit 714 in Fig.4, where the digital data required by the main control unit 715 to implement the light emission mode of the chip LEDs 30 are stored. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify causing an eyewear device to perform operations of reference of claim 15 to include the data storage unit storing digital data of light emission modes required and implemented by the main control unit of the control module built from a processor, a computer program and firmware loaded with the digital data as taught by SHIRATORI in order to cause the glasses type information terminal or eyewear to illuminate the LEDs of the glasses/eyewear of the mode associated with the selected digital data, thereby automate the implemented particular lighting mode of the eyewear.
Regarding claim 18, reference claims 15 and 21 claim: the identifying is responsive to a duration of a press of the button (col.14 lines 32-33 recites “determining whether the button is held for at least a predefined period of time” of ref.clm.21 where the determining step is by way of how much time the button is held which make comparisons by determining if the actuated different periods of time the button is held by the user meets the first or second predefined period of time or not).


Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 21 (as reference claims) of U.S. Patent No. 10,935,815 B1 in view of SHIRATORI (US 9,977,265 B2) and further in view of PARSONS et al (US 2004/0114359 A1).  
Regarding claim 19, reference claim 15 does not claim: wherein the identifying is responsive to a predefined number of button presses.
PARSONS teaches in ¶0080, ¶0010, ¶s0070-0073 and ¶0077, pressing the pushbutton 50 in a manner of three rapid activations of the pushbutton 50 of a compact flashlight 10, is detected by a comparator 316 that signals the processor U1 to enter mode #3 among the plurality of different modes of operating LED 40.  
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the identifying a lighting scheme of the eyewear control method of reference claim 15 to include the step of detecting the three rapid activations of the pushbutton of a compact flashlight as taught by PARSONS et al in order to have the processor compare and enable operating the LED in a third mode among a plurality of different modes, thereby provide the user with user’s choice of a particular third mode of code blinking illumination to get visual attention from nearby observers.  


Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15 and 21 (as reference claims) of U.S. Patent No. 10,935,815 B1 in view of SHIRATORI (US 9,977,265 B2) and further in view of LIN (US 2006/0007390 A1).  
Regarding claim 20, reference claim 15 does not claim: wherein the LEDs include red, green, and blue colored LEDs, and wherein the illuminating comprises illuminating the red, green and blue colored LEDs to illuminate the support structure according to the lighting scheme.
LIN teaches in ¶s0023-0024, LEDs (121R, 121G, 121B, 122R, 122G, 122B in Fig.3) comprising LEDs of three prime colors red, green and blue of an eyewear (120 in Figs.2-3) for the purpose of the eyewear to provide selective lighting of different light generating schemes of colored light therapy, leisure and fun. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the identifying a lighting scheme of the eyewear control method of reference claim 15 to include the LEDs of three prime colors red, green and blue of the eyewear as taught by LIN in order to provide to the user/wearer selective lighting of different light generating schemes of colored light therapy, leisure and fun.


Allowable Subject Matter
Claims 1-8 are allowed.
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach:
From claim 1, Eyewear comprising: instruction stored in the memory for execution by the controller, the instruction, when executed by the controller, configure the eyewear to: monitor the button on the support structure of the eyewear device; identify a lighting scheme from a plurality of lighting schemes stored in the memory by comparing actuation of the button on the support structure of the eyewear device by a user to predefined actuations patterns associated with respective ones of the plurality of lighting schemes; and illuminate LEDs in the support structure of the eyewear device in accordance with the identified lighting scheme.
From claim 2, a camera supported by the support structure; wherein the instructions, when executed by the controller, further configure the eyewear to: identify a capture indicator to capture at least one of an image or a video by comparing actuation of the button on the support structure of the eyewear device by a user to at least one predefined capture pattern associated with the capture of at least one of an image or video; and capture the at least one of an image or a video with the camera of the eyewear device in accordance with the identified capture indicator.
Claims 2-8 depend on claim 1.
From claim 10, The method of claim 9, further comprising: identifying a capture indicator to capture at least one of an image or a video by comparing actuation of the button on the support structure of the eyewear device by a user to at least one predefined capture pattern associated with the capture of at least one of an image or video; and capturing the at least one of an image or a video with a camera of the eyewear device in accordance with the identified capture indicator.
From claim 17, The non-transitory computer-readable storage medium of claim 16, wherein the instructions, when executed by the controller, further cause the eyewear device to perform additional operations comprising: identifying a capture indicator to capture at least one of an image or a video by comparing actuation of the button on the support structure of the eyewear device by a user to at least one predefined capture pattern associated with the capture of at least one of an image or video; and capturing the at least one of an image or a video with a camera of the eyewear device in accordance with the identified capture indicator.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JANNARD (US 2006/0132382 A1) shows data input management system for wearable interface having (see ¶0155 and Fig.3E) buttons 73c, 73d, 73e to operate switches to transmit control signals to the device 286 similarly to the buttons 73a, 73b, where the device 286 can be configured to recognize a signal from the button 73c as a power on or power off request, and when the device 286 is off, and a signal from the button 73c is received, the device 286 can turn on.  ASHMORE et al (US 2017/0198873 A1) shows a LED lantern described in ¶0036, having button 108 being pressed and released once to activate the light source to provide a substantially white light at a "high" or "bright" light level, or the button 108 may be pressed and released a second time to adjust the brightness from the "high" level to a "medium" level, may be pressed and released a third time to adjust the brightness from the "medium" level to a "low" level, and may be pressed and released a fourth time to turn off the light, and furthermore pressing and . 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

September 29, 2021
AC